Citation Nr: 0829317	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a skin disorder, 
claimed as a body rash, to include Leishmaniasis and 
vitiligo.  

3.  Entitlement to service connection for degenerative 
arthritis of the right elbow.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for loss of vision, as 
due in part to incipient senile cataracts.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar myositis, claimed as lower back pain.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.  
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from February 2003 to July 2004 with Reserve service 
between these periods.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to service connection for a body 
rash, to include Leishmaniasis and vitiligo, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran has a current hearing loss disability for which 
service connection may be granted.  

2.  The veteran's degenerative arthritis of the right elbow 
is presumed to be related to the veteran's active military 
service.  

3.  The veteran's hypertension preexisted active military 
service and was not aggravated by active military service.  
4.  The veteran's loss of vision is due to factors that did 
not manifest, nor were they aggravated by, the veteran's 
active military service.  

5.  The veteran's lumbar myositis, claimed as lower back 
pain, is manifested by forward flexion of the thoracolumbar 
spine to 80 degrees (70 degrees with pain), a combined 
thoracolumbar range of motion of 260 degrees, and muscle 
spasms; it is not manifested by abnormal gait or abnormal 
spinal contour.  

6.  The veteran's degenerative disc disease of the cervical 
spine is manifested by forward flexion to 35 degrees (20 
degrees with pain), a combined cervical range of motion of 
257 degrees, and muscle spasms; it is not manifested by 
abnormal gait, abnormal spinal contour, or incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).

2.  Degenerative arthritis of the right elbow was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2007).  

3.  Hypertension was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

4.  Vision loss, to include as due to insidious senile 
cataracts, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.303(c), 3.304, 3.309 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for service-connected lumbar myositis have not been 
met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.45, 4.71a, Diagnostic Code 5237 (2007).

6.  The criteria for an initial disability rating of 20 
percent for service-connected degenerative disc disease of 
the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the veteran's claims of service connection, 
the duty to notify was satisfied by way of letters sent to 
the veteran in April 2005 and June 2005 that fully addressed 
all notice elements and were sent prior to the initial RO 
decisions in this case.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal until March 2006.  However, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  

With respect to the veteran's increased disability evaluation 
claims, they arise from his disagreement with the initial 
evaluation following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed.

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for a 
full and fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  Hence, adequate notice was provided to the veteran 
prior to the transfer and certification of his case to the 
Board that complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, and made several attempts to retrieve the 
veteran's National Guard records.  While some of the 
veteran's National Guard records have been obtained, VA was 
informed by the Puerto Rico National Guard that no additional 
records could be found for this veteran.  Also, the veteran 
received VA medical examinations in May 2005 and August 2005, 
and VA has obtained these records as well as the records of 
the veteran's outpatient treatment with VA.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, to include sensorineural 
hearing loss and arthritis, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service Connection for Hearing Loss

The veteran contends that he is entitled to service 
connection for hearing loss.  The Board has considered the 
veteran's contentions, along with the medical evidence of 
record, and concludes that the veteran does not have a 
disability for which service connection may be granted.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  For VA purposes, hearing impairment is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels (dB) or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2007).

In this case, the evidence clearly establishes that the 
veteran does not suffer from a hearing loss disability 
according to VA regulations.  The veteran was afforded VA 
audiometric examination in July 2005.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
20
LEFT
30
20
10
20
25

The average pure tone threshold for the veteran's right ear 
was 11 dB, and for the left ear, was 19 dB.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 percent in the left ear.  
Therefore, the veteran does not have a hearing loss 
disability for VA rating purposes.  

The Board recognizes that the VA examiner assigned a 
diagnosis of mild conductive hearing loss from 500 Hz to 750 
Hz for the veteran's left ear upon examination.  However, 
this diagnosis, by itself, is insufficient to establish that 
the veteran suffers from a disability for which service 
connection may be granted.  VA regulations are very specific 
as to what qualifies as a hearing loss disability for VA 
rating purposes.  A single pure tone threshold of 30 dB is 
not sufficient.  See 38 C.F.R. § 3.385.  

The record of evidence does contain an audiometric 
examination from April 1998 that does indicate that the 
veteran suffered from hearing loss at the time of this 
examination.  The veteran was not on active duty at the time 
of this examination.  On the authorized audiological 
evaluation in April 1998, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
20
LEFT
30
20
20
20
10

While the above measurements do indicate that the veteran was 
experiencing hearing loss, the symptoms appear to have been 
acute and transitory.  The veteran was again afforded an 
audiometric examination upon his reentry into service.  On 
the authorized audiological evaluation of July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
20
LEFT
15
15
15
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Therefore, the veteran no longer exhibited signs of a hearing 
loss disability in July 2002.  Further, as already discussed 
above, the veteran did not exhibit signs of a hearing loss 
disability in July 2005 either.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for hearing loss must be denied.

Service Connection for Degenerative Arthritis of the Right 
Elbow

The veteran contends that he is entitled to service 
connection for degenerative arthritis of the right elbow.  
Upon review of the evidence, the Board finds that service 
connection is warranted on a presumptive basis.  

During a May 2005 VA examination, the veteran was diagnosed 
with right elbow degenerative osteoarthritis with spur 
formation.  This diagnosis was confirmed by X-ray examination 
at the time.  There is no evidence of record indicating that 
the veteran had previously been diagnosed with arthritis of 
the right elbow.  In fact, according to the veteran's 
February 2003 entrance examination, he did not then, nor had 
he ever, suffered from swollen or painful joints or impaired 
use of his arms.  

The veteran's separation from active duty was in July 2004.  
Therefore, the May 2005 diagnosis of osteoarthritis came 
within one year of the veteran's separation from active duty 
(and medical evidence shows that this arthritis was 
manifested by painful arm motion, thus at least a 10 percent 
disability rating was indicated within a year of the 
veteran's separation, as required for presumptive service 
connection).  As such, the veteran's arthritis of the right 
elbow is presumed to be connected to the veteran's military 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007).  

The Board recognizes that during an August 2005 VA 
examination, the VA examiner concluded that the veteran's 
right elbow spur formation was most likely related to 
degenerative joint disease, which the examiner related to 
aging, and not to any traumatic event.  However, the 
presumption of service connection for disorders diagnosed 
within one year from the date of termination of active 
service is only rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007).  In this case, relating the veteran's 
arthritis to the natural aging process is not affirmative 
evidence excluding the veteran's military service.  

As such, the Board finds that the veteran is entitled to 
service connection for arthritis of the right elbow.  

Service Connection for Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm) or greater, or systolic 
blood pressure that is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2007).

According to a May 2001 VA outpatient treatment note, the 
veteran's systolic blood pressure measured at 162 mm and the 
veteran's diastolic blood pressure measured at 106 mm.  These 
measurements are indicative of hypertension.  Likewise, in 
December 2001, the veteran's blood pressure was measured at 
142/93, which while lower, is still indicative of 
hypertension.  According to the December 2001 record, the 
veteran's hypertension was being treated with felodipine at 
this time.  

The veteran contended in his March 2005 claim for benefits 
that his high blood pressure began during active military 
service in 2003.  However, the evidence of record establishes 
that the veteran's hypertension preexisted his military 
service by at least two years.  Additionally, according to 
the May 2005 VA examination, the veteran reported that he was 
first informed about borderline high blood pressure in 2001.  
The veteran also indicated on his February 2003 enlistment 
examination that he had been treated for high blood pressure 
prior to returning to active duty (thus he is not presumed 
sound in this regard on reentry into active duty service, see 
38 U.S.C.A. § 1111).  

While the evidence establishes that the veteran's 
hypertension preexisted his February 2003 to July 2004 period 
of service, the Board has also considered whether it may be 
related to his previous period of service from June 1974 to 
June 1976.  However, records from March 1989 reveal a blood 
pressure reading of 122/76 and the veteran indicated in a May 
1993 Reserve examination that he did not now, nor had he 
ever, had high blood pressure.  It was not until May 2001 
that the veteran was diagnosed with hypertension.  
Additionally, there is no medical evidence of record 
suggesting that the veteran's hypertension may be related to 
the veteran's prior military service.  

Therefore, the evidence establishes that the veteran's 
hypertension did not manifest during a period of active duty.  
As such, for service connection to be granted, the evidence 
must establish that the veteran's preexisting hypertension 
was aggravated by his active military service of February 
2003 to July 2004.  38 C.F.R. § 3.303.  

In this regard, a VA clinical note from November 2004 does 
indicate that the veteran was seen for elevated blood 
pressure and feeling flush in the face.  The veteran's blood 
pressure was measured to be 158/71 at the time of 
examination.  The veteran's medication, which is now 
lisinopril, was adjusted and the veteran was given 
instructions on following a low salt diet.  The next VA 
outpatient treatment of record is dated June 2005, and 
indicates that the veteran's blood pressure was 122/77.  

The veteran was afforded VA examination for hypertension in 
May 2005.  During this examination, the VA examiner measured 
the veteran's blood pressure three times, resulting in 
readings of 122/88, 120/78, and 120/80 mmHg.  The examiner 
noted that the veteran reported having no current symptoms 
associated with his elevated blood pressure, and as such, it 
had no affect on his employment or daily activities.  The 
examiner also concluded that there was no current clinical 
evidence of cardiac complications.  

Based on the evidence above, the Board finds that the 
veteran's preexisting hypertension was not aggravated by the 
veteran's military service.  Prior to service, the veteran 
was being treated with medication for hypertension.  The 
evidence indicates that the veteran's hypertension is still 
under control due to medication.  As such, there has been no 
change in the veteran's preexisting disability.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for hypertension must be denied.

Service Connection for Incipient Senile Cataracts

The veteran contends that he is entitled to service 
connection for loss of vision.  According to the evidence of 
record, the veteran has impaired vision due in part to 
refractive error of his eyes, which is a congenital defect 
for which service connection is not available.  The veteran's 
vision is also impaired due to a diagnosis of incipient 
senile cataracts.  The evidence of record establishes that 
this is not related to the veteran's service.  As such, the 
Board finds that the evidence of record does not support the 
veteran's claim of service connection for vision loss.  

Under the provision s of 38 C.F.R. § 3.303(c), 4.9 (2007), 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  Congenital or developmental 
conditions, if subjected to a superimposed disease or injury, 
may be service connected for the additional disability.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  In Browder v. 
Brown, 5 Vet. App. 268 (1993) and Browder v. Derwinski, 1 
Vet. App. 204 (1991), the United States Court of Appeals for 
Veterans Claims (Court) indicate that VA must consider 
whether a refractive error diagnosed during service 
represented aggravation of a preexisting traumatic eye 
disability.  

In this case, there is no evidence that the veteran's 
refractive error represents aggravation of a preexisting 
traumatic eye disability.  There is simply no evidence of 
record of a prior traumatic eye injury.  Rather, the record 
indicates that the veteran has worn corrective lenses since 
childhood.  Additionally, the veteran's uncorrected visual 
acuity in February 1989 was 20/200 for the right eye and 
20/400 for the left eye.  According to the veteran's May 2005 
VA eye examination, his uncorrected visual acuity was 20/200 
for the right eye and 20/200 for the left eye.  Therefore, 
the evidence establishes that the veteran's preexisting 
congenital eye disorder has not been aggravated by military 
service.  

In addition to the veteran's refractive error, the May 2005 
VA eye examination notes that the veteran's vision loss is in 
part due to incipient senile cataracts.  However, while 
cataracts are not a congenital disorder and are not barred 
from a grant of service connection, the Board finds that 
service connection for any vision loss due to the veteran's 
senile cataracts would be inappropriate.  

Specifically, there is no medical or lay evidence of the in-
service occurrence or aggravation of a disease or injury, 
which is required for a grant of service connection.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Additionally, there 
is no evidence suggesting that the veteran's senile cataracts 
may be related to his military service.  As to the extent 
that the veteran's vision loss has been attributed to his 
senile cataracts, there is simply no evidence of record 
indicating that this condition began during active military 
service, or is related to active military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for vision loss must be denied.

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:  

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months;

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; 

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Also, both lumbosacral or cervical strains (Diagnostic Code 
5237) and intervertebral disc syndrome (Diagnostic Code 5243) 
are evaluated under the following general rating formula for 
diseases and injuries of the spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favourable 
ankylosis of the entire cervical spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavourable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favourable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavourable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

Increased Disability Evaluation for Lumbar Myositis

The veteran was granted service connection for lumbar 
myositis, hereinafter referred to as a lumbar strain, in July 
2005.  A disability rating of 10 percent was assigned under 
Diagnostic Code 5237, effective as of July 4, 2004.  The 
veteran contends that he is entitled to a disability rating 
in excess of 10 percent since July 4, 2004.  However, the 
evidence of record establishes that the veteran is not 
entitled to a disability rating in excess of 10 percent at 
any time throughout the pendency of the claim for his lumbar 
strain.  

As noted above, a 10 percent disability evaluation under 
Diagnostic Code 5237 is applied when forward flexion of the 
thoracolumbar spine is between 61 and 85 degrees, when the 
combined range of motion of the thoracolumbar spine is 
between 121 degrees and 235 degrees, when there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or when there is 
vertebral body fracture with a loss of 50 percent or more of 
height.  

The veteran was afforded VA examination of the lumbar spine 
in May 2005.  According to the examination report, the 
veteran had forward flexion of the thoracolumbar spine to 80 
degrees, extension to 30 degrees, bilateral rotation to 45 
degrees, and bilateral lateral flexion to 30 degrees.  The 
veteran's combined thoracolumbar range of motion was 260 
degrees.  The examiner noted that the veteran lost an 
additional 10 degrees of motion on forward flexion due to 
pain.  

The examiner further noted that the veteran experienced 
muscle spasms at the L3-L4, L4-L5 level.  However, the 
examiner concluded that the veteran had no lack of endurance 
or fatigue with repetitive movement.  The examination report 
further indicates that the veteran had a steady gait, 
required no assistive aids for ambulation, and did not suffer 
from kyphosis, lordosis, or scoliosis.  

The next-higher disability evaluation of 20 percent is 
assigned when forward flexion of the thoracolumbar spine is 
between 31 degrees and 60 degrees, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

To summarize the evidence, the veteran has forward flexion of 
the thoracolumbar spine to 80 degrees, which was reduced to 
70 degrees with pain.  The veteran's combined thoracolumbar 
range of motion was 260 degrees.  Finally, while muscle 
spasms were noted, the examiner concluded the veteran did not 
have an abnormal gait or abnormal spinal contour.  Therefore, 
the veteran's disability is more appropriately rated as 10 
percent disabling under Diagnostic Code 5237, since the 
veteran fails to meet any of the criteria necessary for the 
next-higher disability rating of 20 percent under Diagnostic 
Code 5237.  

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see Deluca, 8 Vet. App. 202 
(1995).  

The Board acknowledges the objective evidence of low back 
pain.  The veteran, as a lay person, is competent to give 
evidence about the symptoms of pain he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, even 
considering the evidence of back pain and increased fatigue 
upon repetitive motion of the back, the Board finds the 
veteran's low back disability more nearly approximates the 
currently assigned 10 percent disability rating.  As noted, 
the veteran's flexion of the lumbar spine is to 70 degrees, 
at worse, which warrants no more than a 10 percent rating 
based on orthopedic manifestations.  Additionally, it is 
noted that the veteran has no lack of endurance or fatigue 
upon repetitious motion.  Thus, the Board concludes that the 
current 10 percent rating for the service-connected lumbar 
spine disability adequately portrays any functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his lumbar spine.  See DeLuca, 
supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time since the grant of service connection has the veteran's 
symptomatology warranted a higher disability rating, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability evaluation in excess of 10 percent 
for a lumbar strain must be denied.

Increased Disability Evaluation for Degenerative Disc Disease 
of the Cervical Spine

The veteran was granted service connection for cervical 
degenerative disc disease in July 2005.  A disability rating 
of 10 percent was assigned under Diagnostic Code 5243, 
effective as of July 4, 2004.  The veteran contends that he 
is entitled to a disability rating in excess of 10 percent 
since July 4, 2004.  The Board concludes that the evidence of 
record establishes that the veteran is entitled to a 
disability rating in excess of 10 percent, and instead 
assigns an initial disability rating of 20 percent effective 
July 4, 2004.  

As previously discussed, a 10 percent rating evaluation is 
assigned under the general formula for rating spine 
disabilities where forward flexion of the cervical spine is 
between 31 and 40 degrees, when the combined range of motion 
of the cervical spine is between 171 degrees and 335 degrees, 
when there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
when there is vertebral body fracture with loss of 50 percent 
or more of height.  

A 10 percent rating can also be assigned under Diagnostic 
Code 5243 when there is evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  The Board is to apply 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  However, there is no 
indication from the evidence of record that the veteran 
suffers from any incapacitating episodes, so the Board will 
evaluate the veteran's cervical spine disability based on 
loss of range of motion.  

As part of the veteran's May 2005 VA examination, range of 
motion measurements for the veteran's cervical spine were 
taken.  Forward flexion was measured to 35 degrees with pain 
beginning at 20 degrees, extension was measured to 22 degrees 
with pain beginning at 10 degrees, bilateral rotation was 
measured to 60 degrees with pain beginning at 35 degrees on 
the right side and beginning at 25 degrees on the left side, 
and bilateral lateral flexion was measured to 40 degrees with 
pain beginning at 35 degrees bilaterally.  

The examiner noted that the veteran did experience muscle 
spasm in the cervical area, extending to the upper back.  The 
examiner further concluded that the veteran had no lack of 
endurance or fatigue with repetitive movement.  The 
examination report also indicated that the veteran had a 
steady gait, required no assistive aids for ambulation, and 
did not suffer from kyphosis, lordosis, or scoliosis.  

A 20 percent rating is assigned when forward flexion of the 
cervical spine is from 16 degrees to 30 degrees, when the 
combined range of motion of the cervical spine is not greater 
than 170 degrees, or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

According to the May 2005 VA examination, the veteran had 
forward flexion of the cervical spine to 35 degrees, had a 
combined range of motion of the cervical spine of 257 
degrees, and while he had spasms, he did not have an abnormal 
gait or spinal contour.  As such, the next-higher disability 
evaluation of 20 percent is not warranted under Diagnostic 
Code 5243 based on loss of range of motion.  

In evaluating the veteran's claim, the Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

According to the veteran's May 2005 VA examination, forward 
flexion of the veteran's cervical spine is 35 degrees and the 
veteran's combined cervical range of motion is 255 degrees.  
However, the veteran's cervical range of motion is further 
limited if the veteran's pain is taken into account.  
According to the May 2005 VA examiner, forward flexion was 
only to 20 degrees with pain, and the veteran's combined 
cervical range of motion was reduced to 160 degrees with 
pain.  Thus, the Board concludes that the current 10 percent 
rating for the service-connected cervical spine disability 
does not adequately portray the functional impairment, pain, 
and weakness that the veteran experiences as a consequence of 
use of his lumbar spine.  The veteran's symptoms are more 
appropriately represented by a 20 percent disability rating.  
See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

However, at no time has the veteran been entitled to the next 
higher disability evaluation of 30 percent.  The criteria for 
a 30 percent disability rating under Diagnostic Code 5243 
require forward flexion of the cervical spine to 15 degrees 
or less, or, favorable ankylosis of the entire thoracolumbar 
spine.  Even when considering the veteran's pain, he is 
capable of forward flexing to 20 degrees before he 
experiences pain.  Additionally, there is no evidence of 
favorable or unfavorable ankylosis of the veteran's cervical 
spine.  As such, a 30 percent disability evaluation under 
Diagnostic Code 5243 is not warranted at any time

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time since the grant of service connection has the veteran's 
symptomatology warranted a higher disability rating than 20 
percent, and as such, staged ratings are not warranted.  

In conclusion, the Board finds that the veteran's overall 
disability picture is more appropriately represented by a 20 
percent disability rating rather than a 10 percent disability 
rating.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for degenerative arthritis 
of the right elbow is granted, .  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for vision loss, due in 
part to incipient senile cataracts, is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for lumbar myositis is denied.  

Entitlement to an increased initial disability rating to 20 
percent for degenerative disc disease of the cervical spine 
is granted.  


REMAND

The veteran filed a claim of service connection for a body 
rash, to include Leishmaniasis, in June 2005.  In September 
2005, the RO denied the veteran's claim of service connection 
for a body rash.  The veteran was not provided a VA 
examination to determine whether he currently suffered from a 
body rash or from Leishmaniasis.  Rather, his claim was 
denied since his vitiligo was found to be unrelated to his 
military service.  

The Board agrees that the veteran's claim of a body rash may 
be read to include vitiligo.  However, it may not be read to 
only be referring to vitiligo.  The veteran's claim is more 
broad, and is for a body rash to include Leishmaniasis.  The 
veteran's service medical records indicate that the veteran 
was repeatedly treated for numerous sand flea bites.  In June 
2003, a note was filed with the veteran's service medical 
records indicating that he was at high risk for Leishmaniasis 
because of these bites.  Finally, upon separation, the 
veteran indicated that he currently had skin diseases or 
rashes.  

The veteran, as a layperson, is competent to provide 
information as to whether he currently has a "body rash."  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, based on the service medical records, the 
evidence appears to indicate that the veteran's present 
symptoms may be related to the veteran's military service.  
As such, the veteran should be afforded VA examination to 
assess whether he currently suffers from a body rash or 
Leishmaniasis, and if so, what is the etiological onset.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED to the AMC for the 
following action:
 
1.  The veteran should be afforded VA 
examination of the skin.  The claims file 
must be made available to the physician 
designated to examine the veteran, and all 
indicated tests and studies should be 
accomplished.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Does the veteran currently suffer from 
a skin disorder, to include a rash or 
vitiligo?  Additionally, does the veteran 
currently have Leishmaniasis?  

(b) If the veteran is found to have any of 
the above disorders, please provide an 
opinion as to whether it is at least as 
likely as not that the disorder(s) 
manifested during the veteran's military 
service, or, if any of the above disorders 
are found to preexist the veteran's 
military service, please provide an 
opinion as to whether it is at least as 
likely as not that the disorder was 
aggravated by the veteran's military 
service.

A complete rationale for the opinions 
expressed must be provided.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


